Citation Nr: 1727060	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO. 16-27 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Sioux Falls, South Dakota


THE ISSUES

1. Entitlement to service connection for a heart disorder, to include coronary artery disease and systolic heart murmur.

2. Entitlement to service connection for headaches.

3. Entitlement to service connection for a cervical spine disorder.

4. Entitlement to service connection for a lumbar spine disorder.

5. Entitlement to service connection for an acquired psychiatric/mental disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety.

6. Entitlement to service connection for a sleep disorder, to include sleep-walking.


ATTORNEY FOR THE BOARD

L. Cramp, Counsel
INTRODUCTION

The appellant is a veteran (the Veteran) who had active duty service from November 1986 to November 1987. 

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2016 rating decision of the RO in Sioux Falls, South Dakota.

The Veteran was formerly represented by an attorney in this appeal. In January 2017, after the appeal was certified to the Board, the attorney filed a motion to withdraw as the Veteran's representative. In an April 2017 letter, the attorney's motion was granted by the Board. 

The RO characterized the heart disorder and psychiatric disorder claims as involving separate issues for each disorder claimed. Consistent with Clemons v. Shinseki, 23 Vet. App. 1 (Vet. App. Feb 17, 2009), the Board has characterized these issues more generally as claims for any heart disorder or psychiatric disorder. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. Cardiovascular-renal disease was not noted in service and did not become manifest to a degree of 10 percent or more within one year of service separation; the Veteran does not have a heart murmur or valvular heart disorder; a heart disorder is not related to injury or disease in service.

2. Headaches are not related to injury or disease in service.

3. Cervical spine arthritis was not noted in service and did not become manifest to a degree of 10 percent or more within one year of service separation; a cervical spine disorder is not related to injury or disease in service.
4. Lumbar spine arthritis was not noted in service and did not become manifest to a degree of 10 percent or more within one year of service separation; a lumbar spine disorder is not related to injury or disease in service.

5. The Veteran does not have a current disability regarding his claim of entitlement to service connection for an acquired psychiatric/mental disorder.

6. The Veteran does not have a current disability regarding his claim of entitlement to service connection for a sleep disorder.


CONCLUSIONS OF LAW

1. A heart disorder was not incurred in service; cardiovascular-renal disease and valvular heart disorders are not presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

2. Headaches were not incurred in service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

3. A cervical spine disorder was not incurred in service; cervical spine arthritis is not presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

4. A lumbar spine disorder was not incurred in service; lumbar spine arthritis is not presumed to have been incurred in service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

5. The basic service connection criteria have not been met regarding the claimed psychiatric/mental disorder. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).
6. The basic service connection criteria have not been met regarding the claimed sleep disorder. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA law provides that, for disability resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service, during a period of war, or other than a period of war, the United States will pay to any veteran thus disabled and who was discharged or released under conditions other than dishonorable from the period of service in which said injury or disease was incurred, or preexisting injury or disease was aggravated, compensation, except if the disability is a result of the veteran's own willful misconduct or abuse of alcohol or drugs. 38 U.S.C.A. §§ 1110, 1131 (West 2014). 

Entitlement to service connection on a direct basis requires (1) evidence of current nonservice-connected disability; (2) evidence of in-service incurrence or aggravation of disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current nonservice-connected disability. 38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection on a secondary basis requires (1) evidence of a current nonservice-connected disability; (2) evidence of a service-connected disability; and (3) evidence establishing that the service-connected disability caused or aggravated the current nonservice-connected disability. 38 C.F.R. § 3.310(a),(b); Wallin v. West, 11 Vet. App. 509, 512 (1998). 

For specific enumerated diseases designated as "chronic" there is a presumption that such chronic disease was incurred in or aggravated by service even though there is no evidence of such chronic disease during the period of service. This presumption applies to veterans who served 90 days or more during a period of war or after December 31, 1946. In order for the presumption to attach, the disease must have become manifest to a degree of 10 percent or more within one year of separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

Where one of the enumerated chronic diseases is shown to be chronic in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. 38 C.F.R. § 3.303(b).

Presumptive service connection for the specified chronic diseases may alternatively be established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b). Continuity of symptomatology may be shown by demonstrating "(1) that one of the enumerated diseases was noted during service or within the presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson v. Shinseki, 581 F.3d 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a) Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Arthritis, cardiovascular-renal disease, to include coronary artery disease, valvular heart disease, and psychoses, are included among the enumerated chronic diseases. However, headaches, heart murmurs, sleep-walking, and non-psychotic mental disorders are not included. Therefore, the presumption of service connection and the provisions permitting establishment of service connection through notation in service and continuity of symptomatology after service are not for application with respect to those disorders. Walker, 708 F.3d 1331.

Arthritis is primarily rated on the basis of limitation of motion of the affected joint. Therefore, the rating provisions addressing limitation of motion of specific joints must be considered in determining whether arthritis is manifest to a degree of 10 percent or more. Alternatively, in the case of degenerative arthritis (hypertrophic or osteo-arthritis) or arthritis due to trauma, there must be painful motion accompanied by X-ray evidence of arthritis. See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2016). 

In order for lumbar spine arthritis to have become manifest to a degree of 10 percent, there must be evidence to substantiate that (1) forward flexion of the thoracolumbar spine is limited to 85 degrees, or (2) that combined range of motion of the thoracolumbar spine is limited to 235 degrees, or (3) there must be a diagnosis "established by X-ray findings" and "satisfactory evidence of painful motion."  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242 (2016).

In order for cervical spine arthritis to have become manifest to a degree of 10 percent, there must be evidence to substantiate that (1) forward flexion of the cervical spine is limited to 40 degrees, or (2) that combined range of motion of the cervical spine is limited to 335 degrees, or (3) there must be a diagnosis "established by X-ray findings" and "satisfactory evidence of painful motion."  See 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5242 (2016).

In order for most heart diseases to have become manifest to a degree of 10 percent, there must be documented heart disease resulting in a workload of greater than 7 METs but not greater than 10 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication required. See 38 C.F.R. § 4.104, Diagnostic Code 7005 (2016).

In order for a psychosis to have become manifest to a degree of 10 percent, there must be a diagnosis that conforms to 38 C.F.R. § 3.384 (2016) and evidence to substantiate that the disease produces occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; or, that symptoms are controlled by continuous medication. See 38 C.F.R. § 4.130, General Rating Formula for Mental Disorders. 

The term "psychosis" is defined as any of the following disorders listed in Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition of the American Psychiatric Association (DSM-5): (a) Brief Psychotic Disorder; (b) Delusional Disorder; (c) Psychotic Disorder Due to Another Medical Condition; (d) Other Specified Schizophrenia Spectrum and Other Psychotic Disorder; (e) Schizoaffective Disorder; (f) Schizophrenia; (g) Schizophreniform Disorder; and (h) Substance/Medication-Induced Psychotic Disorder. See 38 C.F.R. § 3.384 (2016).

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C.A. § 7104(a) (West 2014). When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016). A VA claimant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail. Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). To deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert at 54.

Service treatment records reveal no treatment for the heart, vascular system, headaches, upper or lower back issues, or psychiatric issues. The Veteran was noted to have a history of sleep-walking or somnambulism that predated service. He reported episodes occurring also during service. He reported episodes of finding himself elsewhere than in bed. He was evaluated in May 1997 and in June 1997. The June 1997 examiner reported that he doubted these complaints were due to sleep apnea. 

A May 1997 clinical note reveals the Veteran wanted to be checked for a heart murmur. The examiner noted: "says no (m)-but father had a heart attack, and he'd just like to make sure his heart is OK" (VBMS record 05/26/2015 at 16). 

The Board observes that the encircled "m" symbol denotes a murmur. See Medical Abbreviations; 15,000 Conveniences at the Expense of Communications and Safety, 10th Edition, 194 (2001). 

At service separation, the Veteran's head, spine, and heart, including a chest X-ray, were examined and found to be clinically normal. Psychiatric examination was also normal. The Veteran reported "I feel that I'm in real good condition." He reported a history of sleep-walking and trouble sleeping, but no history of, or current, heart trouble, frequent or severe headache, recurrent back pain, depression or excessive worry, or nervous trouble of any sort. 

A March 11, 2015, VA Neurology Consultation reveals the Veteran's complaint of chronic neck pain and right upper extremity pain, as well as lumbosacral back pain and bilateral lower extremity pain since he slipped and fell on ice at his apartment building in Lincoln, Nebraska, on December 31, 2012. There was a mild concussion and mild confusion for 15 minutes. The Veteran reported that he was in good health when he was injured. "Since that incident, he has had chronic neck pain and inferior back pain with bilateral lower extremity pain." He underwent a lumbosacral laminectomy in March 2013 without improvement. The examiner reported: "I can state with 90% medical certainty that the accident during which he slipped and fell on ice in the parking lot of the apartment where he lived in Lincoln, Nebraska on 12/31/2012 is the direct and proximal cause of his chronic symptoms" (VBMS record 03/30/2015). 

An August 13, 2015, Neurology Consultation reveals complaint of low back and neck pain dating back to a fall in December 2012. Diagnoses included lumbar degenerative disk disease with chronic back pain and multilevel cervical degenerative disk disease (VBMS record 01/11/2016). 

The report of a VA Heart Examination dated November 2015 reveals that the Veteran was diagnosed with coronary artery disease in 2007. He reported that this "really started around 2003" as he noted that he was experiencing chest pain and went to the emergency room and stated that he was having a heart attack when he went to the emergency room. The Veteran reported that in 2005 and 2006, he was experiencing pain across the chest with both shoulders and both arms. He stated that he had another heart attack. He stated that, at that time they put in a stent. A year later they put 5 more stents in. According to the Veteran, he had bypass surgery at a private hospital in 2007. He reported a significant family history of heart disease but claimed that "this all started in the Navy." He also reported that a heart murmur had been noted in 1980 when he was a Junior in high school. The examiner reviewed the prior service treatment records and notation of a prior murmur, but noted that no murmur was described on physical examination and there was no notation of coronary artery disease in the service treatment records. The examiner noted that a heart murmur is a disturbance of flow through a valve and is a separate and distinct condition from coronary artery disease. There was also no prior diagnosis of coronary artery disease or known valve condition. Therefore, based on these facts, it was the examiner's opinion that the current coronary artery disease is less likely as not incurred in or caused by the complaint of heart murmur on examination.

A December 3, 2015, Psychology Evaluation reveals the Veteran was seeking service connection for PTSD due to sexual harassment he reportedly experienced in the military. According to his statement in support of claim, the Veteran was sexually assaulted prior to military service in 1981, but felt that additional sexual harassment he received while in the Navy aggravated his preexisting condition. The Veteran indicated experiencing nightmares about being on a ship and being harassed, as well as nightmares about the sexual assault in 1981. He reported these would occur approximately 4-5 nights a week. As part of the evaluation, a structured interview for mental health symptoms was administered. Based on the symptoms endorsed by the Veteran, the examiner assessed that he did not meet the criteria for bipolar disorder, generalized anxiety disorder, social phobia, obsessive compulsive disorder, alcohol use disorder, substance use disorder, eating disorders, or antisocial personality disorder. While the Veteran endorsed some symptoms of major depressive disorder, he did not meet the full criteria. The examiner noted that the Veteran endorsed nearly all criteria of panic disorder and indicated he had 1-2 panic attacks per day. However, the Veteran was administered several objective measures of psychological functioning/traits. On one instrument, he produced a score that was elevated above the recommended cutoff score for the identification of suspected malingering. According to the examiner, this means he endorsed a high frequency of symptoms that are atypical in patients with genuine disorders, which raises the suspicion of malingering, or at least symptom exaggeration. On a separate test to assess response bias with specific regard to PTSD, the Veteran exceeded the recommended cutoff score. Specifically, the probability of achieving the Veteran's score so closely approximated zero that there would be no appreciable difference. The remainder of the instruments also suggested over-reporting of symptoms and poor attention to test items. As such, no conclusions could be drawn from these instruments. The assessment was "Invalid data, rule out malingering."

The Veteran was afforded a VA Mental Disorders Examination in January 2016. The examiner assessed that the Veteran does not have a mental disorder that conforms with DSM-5 criteria (the Board observes that, since August 4, 2014, VA has required a diagnosis of a mental disorder that conforms with the DSM-5. See 38 C.F.R. § 4.125).  The Veteran stated he first sought mental health treatment in 1998 in Lincoln, Nebraska. He was reportedly having panic attacks and occasional intrusive thoughts. He reported having a nightmare every two weeks related to a pre-service 1981 sexual assault, and reported that two cooks made sexual comments to him during service. The Veteran alleged PTSD due to the sexual assault prior to service that was aggravated by sexual harassment during service. The Veteran denied reporting these events. 

The January 2016 examiner opined that any reduction in functioning during service coincides most strongly with his then wife's writing letters to the Navy claiming she would kill herself if they sent the Veteran on a 6-month assignment. These resulted in a hardship discharge. Throughout the interview the Veteran endorsed a number of mental health symptoms starting in the past 3-4 years ago. It is noteworthy that at that time, the Veteran ended a long term relationship, injured his back, and lost his sister, whom he was very close to, to a house fire. It seems that the combination of those three events precipitated some significant mental health symptoms. The examiner noted that the Veteran's responses on objective measures suggest significant over-reporting of symptoms to such a degree that testing is invalid and cannot be relied on as an accurate measure of the Veteran's psychological functioning. While there are many reasons this could happen, given the purpose of the evaluation for secondary gain, malingering cannot be ruled out and should be considered. The examiner found the Veteran's allegations marginally credible. As a result she was unable to complete the report or to offer a diagnosis with any level of scientific certainty. While she noted that the Veteran does seem to be experiencing anxiety related to financial stressors, due to invalid testing and his avoidant response style, no diagnosis could be confirmed.

After a review of all of the evidence, the Board finds that the Veteran does not have a current chronic psychiatric/mental disorder and does not have a chronic sleep disorder. 

Regarding a psychiatric disorder, it is important to make a distinction between symptoms, such as anxiety and depression, and the presence of a chronic disorder. The record demonstrates that the Veteran has reported symptoms of anxiety and depression, has received positive screens for PTSD, and has received medication (Seroquel) for anxiety. However, experiencing symptoms and being provided medication does not equate to a diagnosis of a chronic psychiatric/mental disability. The Board finds the December 2015 and January 2016 examination reports to be most persuasive evidence regarding the presence of a chronic psychiatric/mental disability, as those examinations were conducted for the specific purpose of identifying a current disability and as the conclusions contained therein are supported by extensive psychological testing the results of which are explained in clear detail by each examiner. 

The Board also acknowledges that the Veteran's primary care physician determined that he had PTSD and anxiety based on a positive screen in December 2014. The physician referred him for a mental health evaluation. That evaluation in January 2015 resulted in diagnoses of PTSD and generalized anxiety disorder with panic attacks. That examination and its resulting diagnoses was based on the symptoms reported and demonstrated by the Veteran. However, it did not include the objective measures of psychological functioning and symptom validity employed by the VA examiners in December 2015 and January 2016. Indeed, there was no discussion by the January 2015 examiner of the reliability of the Veteran's reported and demonstrated symptoms. Therefore, the Board accords greater probative weight to the December 2015 and January 2016 reports and their more extensive testing regimens. Simply because PTSD has been diagnosed in an outpatient setting does not equate to service connection being warranted; the probative value of those diagnoses is weighed just like any other piece of evidence.

The Board acknowledges that there are also many non-diagnostic references to PTSD, anxiety, and depression in the clinical record. Some are listed as prior medical history and are clearly not intended to be diagnoses, such as in an April 13, 2016, VA Gastroenterology Note and a December 2, 2015, VA Primary Care Note. Others are restatements of the Veteran's assertions, such as a January 29, 2016, VA Psychiatry Note, and an October 19, 2015, Telephone Contact Note, wherein the Veteran requested that his VA psychiatrist enter in the record that he had chronic PTSD. A September 2, 2015, Social Work Note states that he has been diagnosed with PTSD and depressive disorder; however, this also appears to be a restatement of the Veteran's assertions. The actual assessment was that he was experiencing anxiety symptoms related to filing a claim for PTSD. Several Ambulatory Care and Primary Care notes (e.g., June 12, 2015), list PTSD and/or anxiety along with several other bodily ailments under the heading "ASSESSMENT and PLAN"; however, this also appears to be another form of problem list rather than a true diagnosis as the Veteran's mental health was not specifically examined during those visits. The Veteran is clearly seeking service connection for a psychiatric/mental disorder, and he has consistently reported to treatment providers that he has such a disorder. These references cannot be accorded the same probative weight as the assessment of a specialist who is evaluating the Veteran for the specific purpose of determining whether he has a chronic psychiatric/mental disability. 

Having found that there is no chronic psychiatric/mental disorder, the Board finds in the alternative that, even if there were a chronic disorder in this case, such disorder is not related by competent evidence to service. Indeed, the Veteran asserts that his principal PTSD stressor occurred prior to service when he was sexually assaulted at a drinking party. He claims aggravation of this disorder by unsubstantiated harassment he reportedly received in service. However, there is no medical opinion that purports to relate a current psychiatric/mental diagnosis to service either by causation or aggravation. That matter was not addressed in the January 2015 report wherein a diagnosis of PTSD was assessed. Even if the service stressor were confirmed, which it has not been, there would still need to be a competent opinion linking such diagnosis by causation or aggravation to the service stressor. Therefore, even allowing in the alternative that a current chronic psychiatric/mental diagnosis exists, there is still no confirmation of a service stressor and no competent evidence relating such a disorder to a service stressor. 

With respect to the claimed sleep disorder, while the Veteran reported a history of sleep-walking in service, and may have experienced episodes of sleep-walking during service, after service, there is no complaint of or treatment for sleep-walking at any time. Indeed, the Veteran specifically reported to the VA mental health examiner in January 2016 that he had not had a recurrence of sleep-walking since 1987. There is no diagnosed sleep disorder pertinent to the period of the current claim and appeal. While the Veteran has reported general sleep problems, such as trouble falling asleep and staying asleep, there is no actual diagnosis of a sleep disorder with respect to these reports. 

While the presence of a disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative, McClain v. Nicholson, 21 Vet. App. 319 (2007), Congress has specifically limited entitlement to service-connection to cases where such in-service disease or injury has resulted in disability. See 38 U.S.C.A. § 1110. Hence, where the evidence does not support a finding of current disability upon which to predicate a grant of service connection, there can be no valid claim for that benefit. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). Such is the case with respect to the claimed psychiatric and sleep disorders.
With respect to the claimed heart disorder, while the Veteran requested to be checked for a heart murmur in service, there was no confirmation of such a finding. There is also no diagnosis at any time pertinent to the claim that would confirm an actual valvular heart disorder. While he clearly has a current diagnosis of coronary artery disease, and this diagnosis qualifies as cardiovascular-renal disease for purposes of the presumptive provisions, such diagnosis was not noted in service and did not become manifest to a degree of 10 percent or more within one year after service. Moreover, there is no medical opinion that purports to relate any heart disorder to service. The November 2015 opinion provides persuasive evidence against any relationship between current coronary artery disease and any event of service. 

Regarding the claimed cervical and lumbar spine disorders, there is no notation of arthritis in service and there is not manifestation of arthritis to a degree of 10 percent or more within one year after service. Moreover, there is no medical opinion that purports to relate cervical or lumbar spine disorders to an injury or disease in service. The March 2015 VA Neurology Consultation provides persuasive evidence that his neck and back problems began in December 2012 when he slipped and fell on the ice. Other than filing claims for compensation, the Veteran has made no specific allegations of in-service neck or back symptoms, injuries, or treatment.

The Veteran believes that each claimed disorder is related to service and the Board acknowledges its obligation to read the filings of this pro se claimant liberally. See Moody v. Principi, 360 F.3d 1306 (Fed. Cir. 2004); Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004); and Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) (each emphasizing that pro se filings must be read liberally). 

Generally, lay evidence is competent with regard to identification of a disease with unique and readily identifiable features which are capable of lay observation. See Barr, 21 Vet. App. at 308-09. A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg. See Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77. Lay persons may also provide competent evidence regarding a contemporaneous medical diagnosis or a description of symptoms in service which supports a later diagnosis by a medical professional. However, a lay person is not competent to provide evidence as to more complex medical questions, i.e., those which are not capable of lay observation. Lay statements are not competent evidence regarding diagnosis or etiology in such cases. See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); Jandreau, at 1377, n. 4 ('sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer'); 38 C.F.R. § 3.159(a)(2).

Regarding headaches, there appears to be no specific diagnosis of a disorder manifested by headaches. While the Veteran is competent to describe the occurrence of headaches, he is not competent to attribute them to a chronic disability. Moreover, other than filing a claim for compensation, the Veteran has made no specific allegations of in-service headache symptoms or treatment.

The Board finds that the service treatment records offer convincing proof that the onset of headaches, coronary artery disease, and spinal arthritis was not during service. The normal findings at service separation and the Veteran's statement at that time that he had no history of, or current, heart trouble, frequent or severe headache, or recurrent back pain are more reliable and convincing than contradictory statements made decades later in support of a claim for monetary benefits. See Seng v. Holder, 584 F.3d 13, 19 (1st Cir. 2009) (noting that, notwithstanding the declarant's intent to speak the truth, statement may lack credibility because of faulty memory); Pond v. West, 12 Vet. App. 341, 345 (1999); and see Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest may affect the credibility of testimony).

Given the temporally remote onset of symptoms after service, the Board finds that relating a current diagnosis of a disease process such as arthritis to service, and relating remote onset of headaches and coronary artery disease to service, is not the equivalent of relating a broken bone to a concurrent injury to the same body part (Jandreau, at 1377). Such an opinion requires knowledge of the potential causes of these disease, and the inherently medical question of how incidents in service may have contributed to bring about remote onset of disease. These are not matters which are capable of lay observation. Accordingly, the Veteran's lay statements are not competent evidence of an etiologic relationship between the claimed disorders and service.

Also, with respect to the Board's alternative analysis regarding the claimed psychiatric/mental disorder, the Board finds that relating such a disorder by causation or aggravation to a specific service stressor is not capable of lay observation but requires medical knowledge and expertise. This is why the Board has found the Veteran's assertions in this regard to be non-competent evidence. 

In sum, the Board finds that the Veteran does not have a valvular heart disorder, a sleep disorder, or a psychiatric disorder; that cardiovascular-renal disease and arthritis of the spine were not noted in service and did not become manifest to a degree of 10 percent or more within one year of service separation; and that current cervical and lumbar spine disorders, headaches, and coronary artery disease, are not related to injury or disease in service. In light of these findings, the Board concludes that service connection for a heart disorder, headaches, a cervical spine disorder, a lumbar spine disorder, a psychiatric disorder, and a sleep disorder, is not warranted. In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against each claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

Duties to Notify and Assist

These matters were filed as a fully developed claim (FDC) pursuant to VA's program to expedite claims. The notice that accompanies the FDC form informs the Veteran of what evidence is required to substantiate a claim for service connection and of the Veteran's and VA's respective duties for obtaining evidence. The notice also provides information on how VA assigns disability ratings in the event that service connection is established. See VA Form 21-526EZ. Thus, the notice that is part of the claim form submitted by the Veteran satisfies VA's duty to notify.

The RO has obtained pertinent medical records including the service treatment records, VA outpatient treatment reports, and private treatment reports identified by the Veteran. The Veteran has not identified any additional existing evidence that is necessary for a fair adjudication of these claims that has not been obtained. 

For the psychiatric and cardiovascular issues, the RO has also obtained a thorough medical examination and medical opinion. The Veteran has made no specific allegations as to the inadequacy of any opinion. Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of his opinion). 

The Board acknowledges that the Veteran has not been afforded a VA medical examination with respect to the headaches and cervical and lumbar spine claims. However, the Board finds that a VA examination is not necessary in order to decide those claims. The VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim. McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

With respect to the third factor above, the United States Court of Appeals for Veterans Claims (Veterans Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service. The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation. McLendon, 20 Vet. App. 79. 

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted. In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service. Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277. On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection. Waters, 601 F.3d at 1278-1279. 

The Veteran's service treatment records are devoid of any complaints or treatment for headaches or for cervical spine or lumbar spine complaints. Further, for the reasons explained in this decision, the Board finds that there is otherwise no credible evidence of any in-service disease or injury to the cervical spine, lumbar spine, or head, and there is no evidence of other event during service. The only evidence that the Veteran's claimed disabilities are related to his military service is his own conclusory generalized lay statements, which are unsupported by even speculative medical evidence. Accordingly, the Board finds that referral for a VA medical examination is not warranted.

The Veteran's claim for PTSD is based on alleged sexual harassment. The Board notes that, in Patton v. West, 12 Vet. App. 272 (1999), the Veterans Court held that special consideration must be given to claims for PTSD based on sexual assault. In particular, the Veterans Court held that the provisions of the VA Adjudication Procedure Manual which address PTSD claims based on personal assault are substantive rules which are the equivalent of VA regulations and must be considered. See also YR v. West, 11 Vet. App. 393, 398-99 (1998). These provisions address development to alternate sources to substantiate in-service stressors and obtaining medical opinions to substantiate stressors. In this case, as there is no diagnosis of PTSD, the Board finds that no further development is necessary to comply with these holdings. 
Finally, subsequent to the 2016 Statement of the Case, VA records dated in August and September 2016 were received.  They were not relevant, however, as they merely discussed the Veteran's housing situation, and not his medical care.  There is no need for a Supplemental Statement of the Case.


ORDER

Service connection for a heart disorder is denied.

Service connection for headaches is denied.

Service connection for a cervical spine disorder is denied.

Service connection for a lumbar spine disorder is denied.

Service connection for an acquired psychiatric/mental disorder is denied.

Service connection for a sleep disorder is denied.


____________________________________________
MICHELLE KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


